

Exhibit 10.45


SEVENTH AMENDMENT TO LEASE


THIS SEVENTH AMENDMENT ("the Amendment") made as of September 7, 2005, by and
between MSNW CONTINENTAL ASSOCIATES, LLC, a Delaware limited liability company
with an office at 67 Park Place East, 8th Floor, Morristown, New Jersey 07960
("Lessor") and DOV PHARMACEUTICAL, INC., a Delaware corporation, located at 433
Hackensack Avenue, Hackensack, New Jersey 07601 ("Lessee").


WITNESSETH:


WHEREAS, Lessor’s predecessor-in-interest and Lessee entered into a lease dated
May 24, 1999, as modified by a First Amendment to Lease dated July 31, 2000 (the
“First Amendment”) a Second Amendment to Lease dated July 30, 2002 (the “Second
Amendment”), a Third Amendment to Lease dated February 12, 2003 (the “Third
Amendment”), a Fourth Amendment to Lease dated March ___, 2004 (the “Fourth
Amendment”), a Fifth Amendment to Lease dated November 15, 2004 (the “Fifth
Amendment”), and a Sixth Amendment to Lease dated July 6, 2005 (the “Sixth
Amendment”) (the lease, as amended by the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment and the Sixth
Amendment is hereinafter referred to as the “Lease”); and


WHEREAS, Lessee desires to lease additional premises within the building known
as 433 Hackensack Avenue, Hackensack, New Jersey (the “433 Building”); and


WHEREAS, the parties hereto desire to amend the Lease in accordance with this
Amendment.


NOW, THEREFORE, Lessor and Lessee agree as follows:


1. For purposes of this Amendment, capitalized terms have the meanings ascribed
to them in the Lease unless otherwise defined herein.


2. Effective as of September 1, 2005 (the “Temporary Expansion Premises
Commencement Date”), Lessee shall lease from Lessor 4,098 gross rentable square
feet on the twelfth (12th) floor in the 433 Building, which premises are shown
on Exhibit A annexed hereto and made a part hereof (the “Temporary Expansion
Premises”). Lessee shall lease the Temporary Expansion Premises from the
Temporary Expansion Premises Commencement Date through that date upon which the
Expansion Premises (as hereinafter defined) is available and ready for Lessee’s
occupancy (which date shall be no later than January 9, 2006, and is referred to
herein as the “Expansion Premises Commencement Date”).


3. Effective as of the Expansion Premises Commencement Date, Lessee shall
surrender to Lessor all of its right, title and interest under the Lease in and
to the Temporary Expansion Premises, it being understood and agreed that all of
Lessee's estate under the Lease in and to the Temporary Expansion Premises shall
be wholly terminated and extinguished as of the Expansion Premises Commencement
Date; and Lessor shall accept from Lessee as of the Expansion Premises
Commencement Date, such surrender of all of Lessee's right, title and interest
under the Lease in and to the Temporary Expansion Premises.


 
 

--------------------------------------------------------------------------------

 
 
4. Lessee hereby agrees that effective as of the Expansion Premises Commencement
Date, the Temporary Expansion Premises shall be surrendered to Lessor, broom
clean, vacant, unleased and free and clear of all rights of occupancy by others,
and in the condition required by the Lease. Lessee represents and covenants to
Lessor that nothing has been done or suffered and nothing will be done or
suffered whereby the estate of Lessee in and to the Temporary Expansion Premises
or any portion thereof, has been or will be encumbered in any way whatsoever;
that Lessee has the legal right to surrender same; and that no one other than
Lessee, has acquired or will acquire by, through or under Lessee, any right,
title or interest in or to the Temporary Expansion Premises or any portion
thereof.


Notwithstanding any provisions of this Amendment to the contrary, Lessee agrees
that Lessee shall remain liable for the payment of Fixed Basic Rent and
Additional Rent relating to the Temporary Expansion Premises, including any
retroactive adjustments or escalation charges thereto which may be payable
pursuant to the terms and provisions of the Lease, on account of the Temporary
Expansion Premises for the period up to and including the Expansion Premises
Commencement Date.


5. Effective as of the Expansion Premises Commencement Date through and
including the Termination Date, Lessee shall lease from Lessor 9,169 gross
rentable square feet on the second (2nd) floor (the "Expansion Premises") in the
433 Building which Expansion Premises are shown on Exhibit B annexed hereto and
made a part hereof. Reference Page Paragraphs (5) and (7) of the Lease shall be
deemed modified accordingly.


6. From and after the Temporary Expansion Premises Commencement Date through the
Expansion Premises Commencement Date, the following shall apply with respect to
the Temporary Expansion Premises:


(a) Paragraph (8) of the Reference page (“Electric Rent Inclusion Factor”) shall
be deemed deleted and replaced as follows:


(8) Lessee Electric: Six Thousand One Hundred Forty-Seven and 00/100 Dollars
($6,147.00) per year, which shall be payable in addition to (and not included
in) Annual Fixed Basic Rent.


(b) Any and all references in the Lease to “Electric Rent Inclusion Factor”
shall be replaced by “Lessee Electric”. All references to increasing or
decreasing the Term Fixed Basic Rent as a result of changes in the Electric Rent
Inclusion Factor shall be changed to refer to increasing or decreasing the
Lessee Electric. No change in the method of measuring Lessee’s electrical
consumption, as a result of Lessor no longer redistributing electricity to the
Premises, as provided in Paragraph 24(E), separately metering electrical
consumption, as provided in Paragraph 24(J), or any other provision in the
Lease, shall affect Term Fixed Basic Rent or Monthly Fixed Basic Rent, but may
affect the amount of Lessee Electric. Lessee Electric shall be paid in monthly
installments of Five Hundred Twelve and 25/100 Dollars ($512.25), at the same
time and in the manner as Monthly Fixed Basic Rent. Lessee Electric is an
estimated amount subject to adjustment as provided in Paragraph 24(B) of the
Lease. Paragraphs 24(B)(iii) and (iv) of the Lease shall be deleted and replaced
as follows:


 
2

--------------------------------------------------------------------------------

 
 
(iii) Lessee agrees that an independent electrical engineering consultant
selected by Lessor may from time to time make a survey of the electric power
demand of the electric lighting fixtures and the electric equipment of Lessee
used in the Premises to determine the average monthly electric consumption
thereof, said survey to be at Lessee’s expense. Lessor reserves the right to
estimate Lessee’s electric consumption until such a survey is made. The estimate
will be based on One and 50/100 Dollars ($1.50) per square foot per year of the
rentable area of the Expansion Premises and Lessee agrees to pay Lessor Six
Thousand One Hundred Forty-Seven and 00/100 Dollars ($6,147.00) per year
(“Lessee Electric”), payable in equal monthly installments of Five Hundred
Twelve and 25/100 Dollars ($512.25) per month as Additional Rent. Lessee
Electric is not included in Annual Fixed Basic Rent. The aforesaid survey shall
take into account, among other things, any special electrical requirements of
the Lessee and use by Lessee of electrical energy at times other than during
Building Hours on Business Days. Unless objected to by Lessee in accordance with
the terms and conditions of paragraph 24(B) of the Lease, the finding of such
engineer or consultant as to the proper Lessee Electric based on such average
monthly electric consumption shall be conclusive and the Lessee Electric shall
be revised to twelve (12) times the average monthly electric determined by the
survey, effective as of the first day of the month following the month in which
the survey is completed;


(iv) If the Electric Rates (as hereafter defined) on which the initial
determination of the consultant was based shall be increased or decreased, than
the Lessee Electric shall be increased or decreased in the amount equal to the
change in Lessor’s cost of supplying electrical current to the Premises
resulting from such rate change, retroactive if necessary, to the date of such
increase or decrease in such Electric Rates.


(c) Paragraph 22 of the Lease shall be amended to provide that Lessee shall pay
the sum of One Hundred and 00/100 dollars ($100.00) per hour for use of HVAC
beyond Building Hours, plus the additional percentage increase over the Base
Utility Rate as set forth in the Lease. In no event shall Lessee pay less than
the sum of $100.00 per hour for such overtime use.


(d) Paragraph (12) of the Reference Page is hereby amended in its entirety to
read as follows:


(12) A total of 16 spaces, of which 12 shall be in the covered parking area
described in Section 38 below.


(e) Lessee’s Percentage is 0.7% and Paragraph 10 of the Reference Page shall be
amended accordingly.


(f) Term Fixed Basic Rent shall be payable in advance on the first day of each
month of the Term as follows:


 
3

--------------------------------------------------------------------------------

 
 


Period
Annual Fixed Basic Rent
Monthly Fixed Basic Rent
Temporary Expansion Premises
   
Commencement Date -
   
Expansion Premises
   
Commencement Date
$110,646.00
$9,220.50



Reference Page Section (9) of the Lease shall be deemed amended accordingly.


(g) The Base Year for all Base Period Costs shall be calendar year 2005, and
Reference Page Sections 2(A), (B) and (C) of the Lease shall be deemed amended
accordingly.


7. From and after the Expansion Premises Commencement Date, the following shall
apply with respect to the Expansion Premises:


(a) Paragraph (8) of the Reference page (“Electric Rent Inclusion Factor”) shall
be deemed deleted and replaced as follows:


(8) Lessee Electric: Thirteen Thousand Seven Hundred Fifty-Three and 50/100
Dollars ($13,753.50) per year, which shall be payable in addition to (and not
included in) Annual Fixed Basic Rent.


(b) Any and all references in the Lease to “Electric Rent Inclusion Factor”
shall be replaced by “Lessee Electric”. All references to increasing or
decreasing the Term Fixed Basic Rent as a result of changes in the Electric Rent
Inclusion Factor shall be changed to refer to increasing or decreasing the
Lessee Electric. No change in the method of measuring Lessee’s electrical
consumption, as a result of Lessor no longer redistributing electricity to the
Premises, as provided in Paragraph 24(E), separately metering electrical
consumption, as provided in Paragraph 24(J), or any other provision in the
Lease, shall affect Term Fixed Basic Rent or Monthly Fixed Basic Rent, but may
affect the amount of Lessee Electric. Lessee Electric shall be paid in monthly
installments of One Thousand One Hundred Forty-Six and 13/100 Dollars
($1,146.13), at the same time and manner as Monthly Fixed Basic Rent. Lessee
Electric is an estimated amount subject to adjustment as provided in Paragraph
24(B) of the Lease. Paragraphs 24(B)(iii) and (iv) of the Lease shall be deleted
and replaced as follows:


(iii) Lessee agrees that an independent electrical engineering consultant
selected by Lessor may from time to time make a survey of the electric power
demand of the electric lighting fixtures and the electric equipment of Lessee
used in the Lobby Premises to determine the average monthly electric consumption
thereof, said survey to be at Lessee’s expense. Lessor reserves the right to
estimate Lessee’s electric consumption until such a survey is made. The estimate
will be based on One and 50/100 Dollars ($1.50) per square foot per year of the
rentable area of the Premises and Lessee agrees to pay Lessor Thirteen Thousand
Seven Hundred Fifty-Three and 50/100 Dollars ($13,753.50) per year (“Lessee
Electric”), payable in equal monthly installments of One Thousand One Hundred
Forty-Six and 13/100 Dollars ($1,146.13) per month as Additional Rent. Lessee
Electric is not included in Annual Fixed Basic Rent. The aforesaid survey shall
take into account, among other things, any special electrical requirements of
the Lessee and use by Lessee of electrical energy at times other than during
Building Hours on Business Days. Unless objected to by Lessee in accordance with
the terms and conditions of paragraph 24(B) of the Lease, the finding of such
engineer or consultant as to the proper Lessee Electric based on such average
monthly electric consumption shall be conclusive and the Lessee Electric shall
be revised to twelve (12) times the average monthly electric determined by the
survey, effective as of the first day of the month following the month in which
the survey is completed;


 
4

--------------------------------------------------------------------------------

 
 
(iv) If the Electric Rates (as hereafter defined) on which the initial
determination of the consultant was based shall be increased or decreased, than
the Lessee Electric shall be increased or decreased in the amount equal to the
change in Lessor’s cost of supplying electrical current to the Premises
resulting from such rate change, retroactive if necessary, to the date of such
increase or decrease in such Electric Rates.


(c) Paragraph 22 of the Lease shall be amended to provide that Lessee shall pay
the sum of One Hundred and 00/100 dollars ($100.00) per hour for use of HVAC
beyond Building Hours, plus the additional percentage increase over the Base
Utility Rate as set forth in the Lease. In no event shall Lessee pay less than
the sum of $100.00 per hour for such overtime use.


(d) Paragraph (12) of the Reference Page is hereby amended in its entirety to
read as follows:


(12) A total of 36 spaces, of which 27 shall be in the covered parking area
described in Section 38 below.


(e) Lessee’s Percentage is 1.55% and Paragraph 10 of the Reference Page shall be
amended accordingly.


(f) Term Fixed Basic Rent shall be payable in advance on the first day of each
month of the Term as follows:



Period
Annual Fixed Basic Rent
Monthly Fixed Basic Rent
     
Expansion Premises
   
Commencement Date -
   
June 30, 2006
$247,563.00
$20,630.25
     
July 1, 2006 - June 30, 2007
$252,147.50
$21,012.29
     
July 1, 2007 - June 30, 2008
$256,732.00
$21,394.33


 
5

--------------------------------------------------------------------------------

 
 
Reference Page Section (9) of the Lease shall be deemed amended accordingly.


(g) The Base Year for all Base Period Costs shall be calendar year 2005, and
Reference Page Sections 2(A), (B) and (C) of the Lease shall be deemed amended
accordingly.


8. Lessee has inspected the Temporary Expansion Premises and Expansion Premises,
and is thoroughly acquainted with their respective conditions and agrees to take
same "AS IS"; provided, however, that Lessor shall relocate from the 12th floor
to the 2nd floor one (1) existing supplemental air-conditioning unit or provide
Tenant with a supplemental air-conditioning unit similar to the unit located on
the 12th floor. However, notwithstanding the foregoing, in the event Lessee
exercises its termination option by January 1, 2006, such that Lessee does not
lease and occupy the Expansion Premises through at least June 30, 2006, then
Lessee shall reimburse Lessor upon demand a pro-rata portion of the cost of the
supplemental air-conditioning unit in an amount equal to the product of $75.88
multiplied by the number of days from the termination date through June 30, 2006
(so, for example, if the termination date is May 31, 2006, then Lessee’s
pro-rata amount shall be $2,276.40 (i.e., $75.88 x 30)). Lessee acknowledges
that the taking of the Temporary Expansion Premises and the Expansion Premises
by Lessee shall be conclusive evidence that each of the respective premises was
in good and satisfactory condition at the time possession of each of the
respective premises was so taken.


9. Lessee represents and warrants to the Lessor that Lessee has not dealt with
any broker in bringing about this Amendment other than GVA Williams. Lessee
agrees to indemnify and hold Lessor harmless from any and all claims of any
broker and expenses in connection therewith arising out of or in connection with
the negotiation of or the entering into this Amendment by Lessor and Lessee.


10. Lessee represents, warrants and covenants that, to the best of Lessee’s
knowledge, Lessor is not in default under any of its obligations under the Lease
and that, to the best of Lessee's knowledge, Lessee is not in default of any of
its obligations under the Lease, and no event has occurred which, with the
passage of time or the giving of notice, or both, would constitute a default by
either Lessor or Lessee thereunder.


11. Except as modified by this Amendment, the Lease and all the covenants,
agreements, terms, provisions and conditions thereof (including, without
limitation, paragraph 9 of the Fifth Amendment) shall remain in full force and
effect and are hereby ratified and affirmed.


12. The covenants, agreements, terms, provisions and conditions contained in
this Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and except as otherwise provided in the Lease as
modified by this Amendment, their respective assigns. In the event of any
conflict between the terms contained in this Amendment and the Lease, the terms
herein shall supersede and control the obligations and liabilities of the
parties.


 
6

--------------------------------------------------------------------------------

 
 
13. The submission of this Amendment for examination does not constitute a
reservation of, or option for, the Premises, and this Amendment becomes
effective only upon execution and delivery thereof by Lessor and Lessee.



[Signature Page to Follow]


IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the
date and year first above written, and acknowledge to each other that they
possess the requisite authority to enter into this transaction and to sign this
Amendment.



ATTEST:
 
 
 
 
By: /s/ Matthew Moore
Name:  Matthew Moore
Title: Director of Corporate Development
 
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
By: /s/ William O’Keefe
Name: William O’Keefe
Title: VP - Leasing
LESSEE:
 
DOV PHARMACEUTICAL, INC.
 
 
By: /s/ J. Robert Horton
Name:  J. Robert Horton
Its: Sr. Vice President and General Counsel
 
 
LESSOR:
 
MSNW CONTINENTAL ASSOCIATES, LLC, a Delaware limited liability company
 
BY: MSNW CONTINENTAL ACQUISITION, LLC, a Delaware limited liability company, its
sole member
 
BY: NORMANDY CONTINENTAL ADMINISTRATOR II, LLC, a Delaware limited liability
company, its Administrator
 
 
BY: /s/ Frank Mancini
             Frank Mancini
             Vice President

 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT A


THE TEMPORARY EXPANSION PREMISES


 
8

--------------------------------------------------------------------------------

 

EXHIBIT B


THE EXPANSION PREMISES




 
9

--------------------------------------------------------------------------------

 

 